DETAILED ACTION
Applicant’s response, filed 08 July 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15, 23, and 28-32 are cancelled.
Claims 33-35 are newly added.
Claims 16-22, 24-27, and 33-35 are pending.
Claims 19-21 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claims 16-18, 22, 24-25, 27, and 33-35 are rejected.
Claim 16 is objected to.

Drawings
The replacement drawings received 08 July 2021 have been entered.
The objection to the drawings in the Office action mailed 11 Jan. 2021 has been withdrawn in view of the replacement drawings received 08 July 2021.

Claim Objections
Claim 16
Claim 16 recites “inputting the fractions into a Hidden Markov Model…” in the last limitation of the claim”. To increase clarity that “the fractions” refers to the determined fetal allele fractions, rather than the neighboring fetal allele fractions, in the previous limitation of the claim, the claim should be amended to recite “inputting the determined fetal allele fractions into…”.
Appropriate correction is required.

Claim Interpretation
Claim 17 recites “micro-switches”. Applicant’s specification at para. [00104] discloses that switch errors create fake recombination junctions which complicate enumeration and fetal inference procedures, and at para. [0144] that chromosome-spanning haplotypes obtained by HaploSeq guarantee the absence of switch errors; Applicant’s specification further discloses at para. [00118] that micro-switches manifested from incorrect HMM predictions are corrected for. Therefore, the term “micro-switch” is interpreted to mean a switch error that occurs as a result of predicting the fetal genetic content, rather than due to errors in determining the maternal and/or paternal haplotypes. 
Claim 22 recites “about 100 kilobases to about 20 megabases”. Applicant’s specification at para. [0046] discloses that the term “about” refers to plus or minus 10% of the indicated number. Therefore, the limitation is interpreted to mean “90 kilobases to 22 megabases”.
Claim 27 recites “about 5% or more fetal DNA”. Based on the definition of “about” in Applicant’s specification at para. [0046], the limitation is interpreted to mean “4.5% or more fetal DNA”.
Claim 34 recites “…wherein determining sequences is at a sequencing depth of about 1X, 2X… or 20X”. Based on the definition of “about” in Applicant’s specification at para. [0046], the limitation is interpreted to mean the sequencing is at a depth of 0.9X-1.1X, 1.8X-2.2X,….or 18X-22X.
Claim 35 recites “…wherein an enumeration window size is about 2 megabases”. Based on the definition of “about” in Applicant’s specification at para. [0046], the limitation is interpreted to mean the enumeration window size is 1.8 megabases to 2.2 megabases.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 17 recites “…further comprising post-HMM analysis, wherein the post-HMM analysis comprises i) correcting for micro-switches manifested from incorrect HMM predictions, wherein the correcting is conducted in each allele type independent of other allele types…”. Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2161.01 I.
In this case, Applicant’s specification at para. [0023] discloses that after the HMM-predictions, post-hmm window (PSW) correction is applied to eliminate or reduce micro switch errors manifested due to the HMM, to obtain a post1 accuracy. Applicant’s specification at para. [0025] further discloses the HMM-based predictions are followed by post-based micro-switch correction, and that PSW is denoted in terms of numbers of alleles or SNVs, and at [00122], discloses it’s important to understand the impact of post-hmm window sizes (PSW) for correcting micro-switches. Applicant’s specification at para. [00125]  and [00128] and FIG. 7 discloses the post-hmm window sizes are dependent on the type of allele, and provides an example that window sizes of 500kb and 100kb are used for maternal and paternal alleles respectively. Accordingly, Applicant’s specification merely states that a post-hmm window correction can be applied that reduces micro-switch errors and provides an example of post-hmm window sizes; however, there is no description of an algorithm for how the post-hmm window (PSW) correction is performed to allow for reducing switch errors caused by an incorrect HMM-prediction. Furthermore, a search of the prior art was conducted with regard to the term “post-hmm window correction” and “PSW” and its application to a HMM, and such an algorithm for performing a post-hmm window correction in any context was not found to be described by the prior art. Therefore, claim 17 merely defines the invention by specifying the desired result of correcting for micro-switches, but Applicant’s specification does not sufficiently describe how the result is achieved. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “post-HMM analysis, wherein the post-HMM analysis comprises i) correcting for micro-switches manifested from incorrect HMM predictions, wherein the correcting is conducted in each allele type independent of other allele types…” recited in claim 17 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
	

Claim Rejections - 35 USC § 112(b)
The previous rejection of claims 16, 25, 27 under 35 U.S.C. 112(b) in the Office action mailed 11 Jan. 2021 has been withdrawn in view of claim amendments received 08 July 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-18, 22, 24-25, 27, and 33-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claim 16, and claims dependent therefrom, are indefinite for recitation of “…using neighboring fetal allele fractions in an enumeration window, wherein (i) enumeration refers to a listing of bases determined from the sequences of the maternal cell-free nucleic acid sample, (ii) the bases are categorized by their allele-type, enumerated, and averaged together, and (iii) enumeration is performed for each fetal allele from neighboring fetal alleles of the same allele-type on the same parental haplotypes”. Claim 16 requires determining fetal allele fractions using neighboring fetal allele fractions in an enumeration window, and then further limits the term “enumeration” to refer to a listing of bases that are categorized by their allele-type, enumerated, and averaged; claim 16 then further states enumeration is performed. A "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps. See MPEP 2111.04.  First, given claim 16 recites utilizing fetal allele fractions from an enumeration window, it’s unclear if the wherein clause relating to the term “enumeration” is intended to further limit the enumeration window, the fetal allele fractions from the enumeration window that are utilized for determine the fetal allele fractions of the transmitted and untransmitted maternal/paternal alleles, or how the fetal allele fractions from the enumeration window are being utilized for the determination. If Applicant intends to further limit the enumeration window, it’s unclear in what embodiments of an “enumeration window” are included within the metes and bounds of the claim based on the wherein clause relating to enumeration. For example, it’s unclear if Applicant intends for the enumeration window to comprise only bases of the same allele-type, given (iii) recites enumeration is performed for each fetal allele of the same allele type, or if the enumeration window comprises the bases of all allele types, but (iii) only means that enumeration occurs within the same enumeration window separately for each allele type. If Applicant intends for the wherein clause to further limit the fetal allele fractions from the enumeration window that are used and/or the process in which they are used, it’s further unclear what embodiments of fetal allele fractions and/or methods of utilizing the fetal allele fractions would be included within the metes and bounds of the claim. For example, the wherein clauses states “(ii) the bases are categorized by their allele type, enumerated, and averaged together, and (iii) enumeration is performed for each fetal allele from neighboring fetal alleles of the same allele-type on the same parental haplotypes”. Thus it’s unclear if Applicant is intending to further limit the step of using the fetal allele fractions from the enumeration window to involve using an average of the fetal allele fractions in the enumeration window or if Applicant is intending to further limit the neighboring allele fractions to be of a particular allele-type. Furthermore, given the claim recites “(iii)…on the same parental haplotypes”, yet previously recites “…obtaining maternal genotypes or haplotypes” and “…obtaining paternal genotypes or haplotypes” in the first two limitations of the claims, it’s unclear if the limitation is intended to require that maternal and/or paternal haplotypes are determined, or if the limitation is intended to only be required in embodiments in which maternal/paternal haplotypes were determined, rather than genotypes. Last, based on “(ii) the bases are categorized by their allele type, enumerated, and averaged together”, is intended to mean that the allele fractions are averaged together, or some other measure of the bases, and it’s further unclear if the limitation intends to mean the average takes place across all bases, regardless of their allele type, or if the averaging occurs for baes of the same allele type (e.g. given they were categorized this way). Clarification is requested. The claims should be amended to clearly point out which steps are required to be performed by the claims, and how the steps are intended to be performed. For purpose of examination, the limitation is interpreted to mean the step of using fetal allele fractions in an enumeration window uses an average allele fraction of sites of the same allele-type within the window. 
Claim 17 is indefinite for recitation of “….wherein the post-HMM analysis comprises i) correcting micro-switches manifested from incorrect HMM predictions, wherein the correcting is conducted in each allele type of independent of other allele types, and ii) analyzing shared results between allele types”. Independent claim 16, from which claim 17 depends, recites “inputting the fractions into a Hidden Markov Model (HMM) to determine fetal genetic content” in the last limitation of the claim. Given independent claim 16 only requires using HMM to determine fetal genetic content, yet claim 17 recites correcting for micro-switches from incorrect HMM predictions (e.g. multiple HMM predictions) and further recites the correcting is in each allele type, it’s unclear if Applicant intends to require that the fetal genetic content determined by the HMM in claim 16 involves multiple predictions corresponding to different allele types, or if the post-HMM analysis can be performed on HMM predictions other than the determination of fetal genetic content in claim 16. Furthermore, while claim 16 recites “…(ii)…categorized by their allele type…, and (iii)…the same allele-type”, claim 16 does not recite that there are multiple allele types; therefore, it’s unclear which allele types “each allele type” in claim 17 is intended to refer to. Regarding the step of ii) analyzing shared results, it’s further unclear if “shared results” is intended to refer to the determined fetal genetic content by the HMM in claim 16, or if “shared results” is intended to refer to some other result (e.g. the fetal allele fractions of both transmitted and untransmitted maternal and paternal alleles in the 4th limitation of claim 16). If Applicant intends for the shared results to refer to results of the HMM of claim 16, it’s further unclear if Applicant intends for the HMM in claim 16 to determine fetal genetic content for different alleles types, such that the results can be shared.  Additionally, as discussed for the term “each allele type”, it’s further unclear which allele types are intended to have their results shared between, given claim 16 only requires determining fetal genetic content. If Applicant intends to use the HMM to acquire results for each of different allele types, the claims should be amended accordingly. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean, that the HMM determines fetal genetic content for different allele types, that micro-switches are corrected for from the HMM prediction of fetal genetic content for each allele type, and that the HMM results for the different allele types are analyzed to determine if they are consistent with each other. 

Response to Arguments
Applicant's arguments filed 08 July 2021 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant’s arguments regarding claims 16, 25, and 27 at pg. 7, para. 3 and pg. 8, para. 2-3 have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b) of claim 16 set forth above.

Applicant remarks that claim 17 as amended has been amended to recite “….wherein the post-HMM analysis comprises i) correcting micro-switches manifested from incorrect HMM predictions, wherein the correcting is conducted in each allele type of independent of other allele types, and ii) analyzing shared results between allele types”, and thus the claim is not indefinite (Applicant’s remarks at pg. 7, para. 4 to pg. 8, para. 1). 
This argument is not persuasive. While, Applicant amended claim 17 to further describe the method steps required by the post-HMM analysis, the newly amended steps of the post-HMM analysis are indefinite for the reasons discussed above at para. [019].

Claim Rejections - 35 USC § 112(d)
The rejection of claim 23 under 35 U.S.C. 112(d) in the Office action mailed 11 Jan. 2021 has been withdrawn in view of the cancellation of this claimed received 08 July 2021.

Claim Rejections - 35 USC § 101
The rejection of claims 23 and 28 under 35 U.S.C. 101 in the Office action mailed 11 Jan. 2021 has been withdrawn in view of the cancellation these claims received 08 July 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18, 22, 24-25, 27, and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 16 being representative) is directed to a method for determining fetal genetic content. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 16 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
determining fetal allele fractions of both transmitted and untransmitted maternal and paternal alleles from the sequences of the maternal cell-free nucleic acid sample using neighboring fetal allele fractions in an enumeration window, wherein (i) enumeration refers to listing of bases determined from the sequences of the maternal cell-free nucleic acid sample, (ii) the bases are categorized by their allele-type, enumerated, and averaged together, and (iii) enumeration is performed for each fetal allele from neighboring fetal alleles of the same allele-type on the same parental haplotypes; and
inputting the fractions into a Hidden Markov Model (HMM) to determine fetal genetic content.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, determining fetal allele fractions for transmitted and untransmitted maternal and paternal alleles using neighboring fetal alleles in an enumeration window involves determining fractions of observed fetal alleles based on information from nearby alleles within a certain distance, can be practically performed in the mind. Next, listing bases determined from sequences, categorizing bases by their allele type, listing the bases, and averaging the allele fractions of the bases, and performing enumeration (i.e. listing bases) each amounts to a mere analysis of data (e.g. listing/sorting, categorizing, and average), which can be practically performed in the mind. Last, the step of inputting the determined fractions into an HMM to determine fetal genetic content further involves determining probabilities that a set of observations came from a particular model, which can be practically performed in the mind or with pen and paper. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III. 
Furthermore, the steps of determining fetal allele fractions, taking an average of bases (i.e. an average of allele fractions), and inputting the fractions into a HMM to determine fetal genetic content recite a mathematical concept of mathematical calculations. Determining fetal allele fractions requires performing mathematical calculations (e.g. division) and further amounts to a textual equivalent for a particular equation (e.g. reads for allele A/ total reads), taking an average requires performing addition and then dividing the sum by the number of elements added together, and using allele fractions into a statistical model (e.g. a HMM) to determine fetal genetic output requires calculating probabilities. Therefore, these limitations also recite a mathematical concept. See MPEP 2106.04(a)(2) C.
Dependent claims 17-18, 22, 24-25, and 35 further recite an abstract idea. Dependent claim 17 further recites the mathematical concept of a post-HMM analysis. Dependent claim 18 further recites the mental process of determining haplotypes that are greater than 0.05% of the total length of a chromosome (i.e. analyzing sequencing data) and the mental process and mathematical concept of determining fetal genetic content using HMM that is a whole fetal genome. Dependent claim 22 further recites the mental process of analysis of the enumeration window size to be about 100 kb to about 20 Mb. Dependent claim 24 further recites the mental process of determining genotypes and haplotypes. Dependent claim 35 further recites the mental process of the analysis of the enumeration window to be 2 megabases. Therefore, claims 16-18, 22, 24-25, 27, and 33-35 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 17, 22, 24, and 35 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 16 includes:
obtaining a maternal cellular sample comprising a set of chromosomes having genomic DNA and obtaining maternal genotypes or haplotypes from the maternal sample (i.e. performing an assay on a maternal sample);
obtaining a paternal cellular sample comprising a set of chromosomes having genomic DNA, and obtaining paternal genotypes or haplotypes from the paternal sample (i.e. performing an assay on a paternal sample); and
obtaining a maternal cell-free nucleic acid sample and determining sequences of the maternal-cell free nucleic acid sample (i.e. sequencing a maternal cell-free DNA sample).
The additional element of claim 18 includes:
whole genome sequencing of the maternal cell-free nucleic acid sample.
The additional element of claim 25 includes:
using a method comprising proximity ligation and shotgun sequencing.
The additional element of claim 27 includes:
determining sequences at a sequencing depth of less than 10X for a maternal nucleic acid sample; 
The additional element of claim 33 includes:
wherein sequencing is whole genome sequencing of the maternal cell-free nucleic acid sample.
The additional element of claim 34 includes:
wherein determining sequences is at a sequencing depth of about 1X, 2X, 3X, 4X, 8X, 10X, 12X, 14X, 18X, or 20X for the maternal cell-free nucleic acid.
The additional elements of claims 16, 18, 25, and 27 of obtaining maternal and paternal cellular samples, performing proximity ligation and shotgun sequencing, obtaining a maternal cell-free nucleic acid sample, and sequencing the samples, including using whole genome sequencing at a sequencing depth of less than 10X for the cell-free sample, only serve to collect data for use by the abstract idea, which amounts to insignificant extra-solution activity. Therefore the additional do not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 16-18, 22-25, and 27-28 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 17, 22, 24, and 29 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 16 includes:
obtaining a maternal cellular sample comprising a set of chromosomes having genomic DNA and obtaining maternal genotypes or haplotypes from the maternal sample (i.e. performing an assay on a maternal sample);
obtaining a paternal cellular sample comprising a set of chromosomes having genomic DNA, and obtaining paternal genotypes or haplotypes from the paternal sample (i.e. performing an assay on a paternal sample); and
obtaining a maternal cell-free nucleic acid sample and determining sequences of the maternal-cell free nucleic acid sample (i.e. sequencing a maternal cell-free DNA sample).
The additional element of claim 18 includes:
whole genome sequencing of the maternal cell-free nucleic acid sample.
The additional element of claim 25 includes:
using a method comprising proximity ligation and shotgun sequencing.
The additional element of claim 27 includes:
determining sequences at a sequencing depth of less than 10X for a maternal nucleic acid sample; 
The additional element of claim 33 includes:
wherein sequencing is whole genome sequencing of the maternal cell-free nucleic acid sample.
The additional element of claim 34 includes:
wherein determining sequences is at a sequencing depth of about 1X, 2X, 3X, 4X, 8X, 10X, 12X, 14X, 18X, or 20X for the maternal cell-free nucleic acid.
The additional elements of obtaining maternal and paternal cellular samples, obtaining paternal and maternal haplotypes or genotypes from the samples, obtaining a maternal cell-free nucleic acid sample, obtaining haplotypes using proximity ligation and shotgun sequencing, and whole genome sequencing the maternal cell-free nucleic acid sample are well-understood, routine, and conventional. This position is supported by Snyder et al. (Haplotype-resolved genome sequencing: experimental methods and applications, 2015, Nature Reviews Genetics, 16, pg. 344-358; cited in IDS received 11 Feb. 2020; previously cited), Lo et al. (Maternal Plasma DNA Sequencing Reveals the Genome-Wide Genetic and Mutational Profile of the Fetus, 2010, Prenatal Diagnosis, 2(61), pg. 1-13; previously cited), and Chen et al. (Haplotype-assisted accurate non-invasive fetal whole genome recovery through maternal plasma sequencing, 2013, Genome Medicine, 5:18, pg. 1-10; previously cited). Snyder et al. reviews the use of haplotype-resolved genome sequencing applications (Abstract) which includes that haplotype information facilitates invasive fetal genome sequencing by using haplotype-resolved parental genomes (i.e. maternal and paternal haplotypes determined from sequencing and sequencing of cell-free DNA in maternal plasma to reconstruct fetal genotypes (pg. 356, col. 2, para. 2); Snyder et al. further discloses various direct haplotype methods, including performing proximity ligation followed by shotgun sequencing (Table 1, e.g. HaploSeq). Lo et al. shows a method for determining a genome-wide mutation profile of a fetus (Abstract), which includes obtaining genotypes for SNPs from DNA from paternal and maternal samples and performing whole-genome sequencing of the genome of maternal cell-free DNA (pg. 1, col. 1, para. 2 to para. 3). Chen et al. shows a method for non-invasive fetal whole genome recovery (Abstract), which includes determining parental haplotypes from maternal and paternal blood samples and performing whole-genome sequencing on maternal plasma (i.e. cell-free sample) (Figure 1). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Furthermore, the additional element of performing sequencing depth of less than 10X, including  1X, 2X, 3X, 4X, 8X, or 10X, for a maternal cell-free nucleic acid sample is well-understood, routine, and conventional. This position is supported by Lau et al. (Non-invasive prenatal testing for fetal chromosomal abnormalities by low-coverage whole-genome sequencing of maternal plasma DNA: review of 1982 consecutive cases in a single center, 2014, Ultrasound Obstet Gynecol, 43, pg. 254-264; previously cited), Straver et al. (WISECONDOR: detection of fetal aberrations from shallow sequencing maternal plasma based on a within-sample comparison scheme, 2014, Nucleic Acids Research, 42(5), pg. 1-9; newly cited), and Lapidus et al.(US 2013/0196317 A1; newly cited). Lau et al. reviews non-invasive prenatal testing by low-coverage whole-genome sequencing of maternal plasma DNA (Abstract), which includes that low-coverage sequencing is 0.1x the whole-genome (Abstract) and using low-coverage sequencing on maternal cell-free nucleic acid samples (i.e. < 10X coverage) (pg. 263, col. 1, para. 5, to col. 2, para. 1). Straver et al. shows sequencing maternal plasma samples to detect fetal aberrations (Abstract), including sequencing maternal plasma samples (i.e. cell-free DNA) at a coverage of about 1X (pg. 6, col. 1, para. 2; Table 1, e.g. Cov 1.00). Kitzman et al. shows a method for non-invasive whole genome sequencing of a fetus from a maternal plasma sample (Abstract), which includes obtaining a maternal plasma sample and sequencing the sample (pg. 6, col. 1, para. 4 to col. 2, para. 1). Lapidus et al. discloses a method for detecting fetal nucleic acids in a maternal sample (Abstract), which includes sequencing a maternal plasma sample at less than 1X coverage (i.e. about 1X coverage) ([0009]; [0068]). 
Therefore, the additional elements, when considered alone and in combination with the other additional elements, are not sufficient to amount to significantly more than the judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 08 July 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that claim 16 does not recite a mental process because claim 16 requires obtaining and sequencing a maternal-cell-free nucleic acid sample, and the number of sequence reads obtained from sequencing may be in the range of tens to hundreds of thousands or more, and claims 33-34 further requires the sequencing is whole-genome sequencing and sequencing at a depth of 1X, 2X, 3X, 4X, 6X, 8X, 10X, 12X, 14X, 16X, 18X, or 20X, respectively, and whole-genome sequencing at a depth of 1X would produce more than 3 million reads; therefore, the subsequent analysis in claim 16 requires processing a massive amount of sequencing data, which cannot be practically performed in the mind (Applicant’s remarks at pg. 9, para. 3 to pg. 10, para. 1).
This argument is not persuasive. While independent claim 16 recites “…determining sequences of the maternal cell-free nucleic acid sample”, the claim then requires “determining fetal allele fractions of both transmitted and untransmitted maternal and paternal alleles from the sequences of the maternal cell-free nucleic acid sample using neighboring fetal allele fractions in an enumeration window…”. Thus, the broadest reasonable interpretation of claim 16 only requires determining allele fractions for more than one allele (e.g. two alleles) using the sequence data of the maternal cell-free nucleic acid sample; this requires obtaining a count of reads aligned to each allele, and dividing each by the total number of reads aligned at that locus, which can be practically performed in the mind aided with pen and paper. As such, the subsequent analysis of the sequencing data does not require processing a massive amount of sequencing data such that the limitations could not be practically performed in the mind.

Applicant remarks that claim 16 does not recite a mathematical concept because the claim does not recite “division” or “calculating probabilities” or any type of mathematical concept similar to those identified by the courts or set forth in the Subject Matter Eligibility Examples, and that if the claims include one or more steps that are “based on or involve” a mathematical concept, this is insufficient to conclude that a mathematical concept is recited in the claims as set forth in MPEP 2106.04(a)(2) (Applicant’s arguments at pg. 10, para. 2 to pg. 11, para. 1).
This argument is not persuasive. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018). Furthermore, MPEP 2106.04(a)(2) I. B. states there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping [Mathematical Formulas or Equations]. For example, the phrase "determining a ratio of A to B" is merely using a textual replacement for the particular equation (ratio = A/B). Claim 16 recites “determining fetal allele fractions…”, “(ii) the bases are… averaged together”, and “inputting the fractions into a Hidden Markov Model (HMM) to determine fetal genetic content”. Determining an allele fraction amounts to using a textual replacement for a particular equation (e.g. allele fraction = reads of allele/total reads), and further amounts to a textual equivalent to performing division. The step of “(ii) the bases are… averaged together”  explicitly recites taking an average of numerical values, which represents a mathematical formula (e.g. the formula for average/mean) and amounts to a textual representation for summing variables and dividing the sum by the number of variables. Last, the step of inputting the determined fractions into a hidden markov model amounts to a textual equivalent for calculating probabilities using the fractions, which is a mathematical concept. This position is supported by Applicant’s own specification at para. [00111], which discloses that Hidden Markov Models model the probability of a hidden state, and Kitzman et al. (Noninvasive Whole-Genome Sequencing of a Human Fetus, 2012, Sci Transl Med, 4(137), pg. 1-8, cited in IDS received 11 Feb. 2020, and supplemental information; previously cited) discloses that a hidden markov model outputs a probability calculated from a statistical distribution (pg. 7, col. 1, para. 5-6). Therefore, the limitations are not based on a mathematical concept, but rather use words to express a mathematical concept, and as such, the claims recite a mathematical concept. 

Applicant remarks that the claims do not recite a method of organizing human activity, and the Office action provides not support for this aspect of the rejection (Applicant’s remarks at pg. 11, para. 2).
This argument is not persuasive because no limitations were identified to recite the abstract idea grouping of methods of organizing human activity. Instead, several limitations were identified to recite a mental process and/or a mathematical concept.

Applicant remarks the claimed method provides a cost-effective, faster, and highly accurate method for deconvoluting mixture samples by leveraging long parental haplotypes and enumeration (cumulative support from data on the same haplotype) in combination with low-depth sequencing to determine fetal genetic content in a way that is more cost-effective and accurate compared to existing methods (Applicant’s remarks at pg. 11, para. 5 to pg. 13 para. 2).
This argument is not persuasive because it is commensurate with the scope of the claims. A claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. See MPEP 2106.05(a). The cited portions of Applicant’s specification discloses that the method relies on long haplotypes in combination with low-depth massively parallel sequencing at para. [0009], and discloses that utilizing sequencing data on the same haplotype to determine the fetal genome reduces the sequencing depth requirement for maternal plasma cell-free DNA from 40x-70x to less than 10x depth at para. [0012]. Applicant’s specification further discloses at para. [00117] discloses that the enumeration depends on the length of the parental haplotypes, and chromosome-spanning haplotypes maximally utilizes the benefits of enumeration because they result in the absence of switch errors, while other haplotyping methods generate switch errors every 3000Kb-2Mb that create fake recombination junctions (e.g. because the haplotypes do not span the entire locus of interest, as described in para. [00137] of Applicant’s specification). Therefore, the alleged improvement to technology requires utilizing long haplotypes in combination with enumeration to achieve the alleged technological improvement of reducing sequencing depth and thus the cost of determining fetal genetic content. However, claim 16 recites “…obtaining maternal genotypes or haplotypes from the maternal sample;…. and obtaining paternal genotypes or haplotypes from the paternal sample”, and further recites “…determining fetal allele fractions…using neighboring fetal allele fractions in an enumeration window…”. Therefore, the broadest reasonable interpretation of claim 16 does not require obtaining maternal and paternal haplotypes, and instead can require that only maternal and paternal genotypes are determined. Furthermore, while the wherein clause that further limits the term “enumeration”, was found to be indefinite, the claims currently do not require utilizing the maternal and paternal haplotypes in the enumeration window for determining fetal allele fractions. In addition to the claims not requiring determining and utilizing maternal and paternal haplotypes, claim 16 further does not require that the haplotypes are long (e.g. chromosome-spanning) haplotypes, as required to achieve the low-depth of sequencing described in Applicant’s specification. Therefore, the claims do not reflect the asserted improvement to technology.
It is noted that dependent claim 18 further limits the haplotypes to be greater than 0.05% of the total length of a chromosome, and dependent claim 35 further limits the haplotypes to be about 2 megabases. Applicant’s specification at para. [0051] defines a long haplotype to be greater than about 0.05% to 100% of the total length of a chromosome; however, Applicant’s specification at para. [0035] discloses several known methods for producing haplotypes generate haplotypes of a limited length of <1-5% of an average human chromosome of 100Mb (e.g. less than 1 to 5 Mb), which requires excessive, time consuming, and costly deep sequencing, which suggests that haplotypes longer than 0.05% or 2 megabases are required to achieve the alleged improvement to technology; Applicant’s specification at para. [00104] further discloses that other researchers have used enumeration using the shorter haplotypes generated by these methods. This is further supported by Applicant’s specification at para. [00107]-[00109], which discloses embodiments in which chromosome-spanning haplotypes, as determined by HaploSeq, are used, including evidence of the sequencing depth achieved using enumeration with chromosome-spanning haplotypes (FIG. 4F). Therefore, Applicant’s specification discloses provides evidence of facilitating lower sequencing depths (e.g. lower costs of sequencing) for determining genome-wide fetal content using chromosome-spanning haplotypes, or for determining locus-specific fetal genetic content using locus-spanning haplotypes, given there are no switch-errors within each chromosome or locus, respectively (Applicant’s specification at para. [00147]).

Applicant remarks claim 16 recites “determining sequences of maternal cell-free nucleic acid sample” and claim 25 recites “wherein maternal and/or paternal haplotypes are obtained using a method comprising proximity ligation and shotgun sequencing”, and that the combination of sequencing prenatal cell-free nucleic acids and parental haplotyping from proximity ligation and shotgun sequencing adds a combination of limitations that are not well-understood, routine, nor conventional activity in the field (Applicant’s remarks at pg. 13, para. 2 to pg. 13, para. 5).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because claim 16 recites “…obtaining maternal genotypes or haplotypes from the maternal sample;…. and obtaining paternal genotypes or haplotypes from the paternal sample”. Therefore, the broadest reasonable interpretation of claim 16 does not require determining parental haplotypes, and can require determining genotypes. Regardless, Snyder et al., Lo et al. and Chen et al. show the steps of sequencing maternal cell-free nucleic acid in combination with determining parental haplotypes using proximity ligation are well-understood, routine, and conventional. This position is supported by Snyder et al., which reviews the use of haplotype-resolved genome sequencing applications (Abstract) which includes that haplotype information facilitates non-invasive fetal genome sequencing of maternal plasma by using haplotype-resolved parental genomes (i.e. maternal and paternal haplotypes determined from sequencing and sequencing of cell-free DNA in maternal plasma to reconstruct fetal genotypes (pg. 356, col. 2, para. 2), and further shows performing proximity ligation followed by shotgun sequencing can be used to determine haplotypes (Table 1, e.g. HaploSeq). Thus the combination of sequencing cell-free nucleic acid from maternal plasma, performing proximity ligation followed by shotgun sequencing to determine haplotypes, and using determined parental haplotypes in combination with sequenced maternal plasma are well-understood, routine, and conventional. Additionally, Lo et al. shows a method for determining a genome-wide mutation profile of a fetus (Abstract), which includes obtaining genotypes (given the claims recite obtaining haplotypes or genotypes) for SNPs from DNA from paternal and maternal samples and performing whole-genome sequencing of the genome of maternal cell-free DNA (pg. 1, col. 1, para. 2 to para. 3) and Chen et al. shows a method for non-invasive fetal whole genome recovery (Abstract), which includes determining parental haplotypes from maternal and paternal blood samples and performing whole-genome sequencing on maternal plasma (i.e. cell-free sample) (Figure 1). This further supports the position that the combination of sequencing cell-free nucleic acid from a maternal plasma sample and obtaining maternal and paternal haplotypes or genotypes is well-understood, routine, and conventional. Therefore the combination of additional elements are not sufficient to amount to significantly more than the recited judicial exception.

Claim Rejections - 35 USC § 103
The rejection of claims 23 and 28 under 35 U.S.C. 103 as being unpatentable over Kitzman et al. (Noninvasive Whole-Genome Sequencing of a Human Fetus, 2012, Sci Transl Med, 4(137), pg. 1-8, cited in IDS received 11 Feb. 2020, and supplemental information) in the Office action mailed 11 Jan. 2021 has been withdrawn in view of the cancellation of these claims received 08 July 2021.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Kitzman et al. (Noninvasive Whole-Genome Sequencing of a Human Fetus, 2012, Sci Transl Med, 4(137), pg. 1-8, cited in IDS received 11 Feb. 2020, and supplemental information) in the Office action mailed 11 Jan. 2021 has been withdrawn in view of the claim amendments received 08 July 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18, 20-22, 27, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kitzman et al. (Noninvasive Whole-Genome Sequencing of a Human Fetus, 2012, Sci Transl Med, 4(137), pg. 1-8, cited in IDS received 11 Feb. 2020, and supplemental information; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claim 16, Kitzman et al. shows a method for non-invasive whole genome sequencing of a fetus from a maternal plasma sample (Abstract) comprising the following steps.
Kitzman et al. shows obtaining maternal genomic DNA from the blood and determining maternal haplotypes from the sample (pg. 2, col. 1, para. 2).
Kitzman et al. shows obtaining paternal genomic DNA and obtaining paternal genotypes from the sample (pg. 2, col. 1, para. 3, e.g. paternal genomic DNA sequenced to obtain heterozygous SNPs).
Kitzman et al. shows obtaining a maternal plasma sample and sequencing the sample (pg. 6, col. 1, para. 4 to col. 2, para. 1).
Kitzman et al. shows determining fetal allele fractions for each paternal-only heterozygous site and each maternal-only heterozygous site, which includes all untransmitted alleles and transmitted alleles given either the paternal-specific allele or the allele shared with the mother can be transmitted at each site. (pg. 7, col. 1, para. 4-6 to col. 2, para. 1, e.g. N*F/2; FIG. S5,  F is estimated). 
Kitzman et al. further shows determining the fetal allele fractions for the maternal-specific alleles includes taking the average allele fraction of maternal heterozygous sites in the same haplotype back (i.e. an average neighboring fetal allele fractions of the same allele type)  (Fig. 1B; pg. 2, col. 2, para. 2, e.g. a block is an enumeration window).
Kitzman et al. shows inputting the allele fractions into a hidden markov model (HMM) to infer the inherited alleles (i.e. fetal genetic content) (pg. 2, col. 2, para. 2; FIG. 4; pg. 7, col. 1, para. 4-6).
Regarding claim 18, Kitzman et al. shows the fetal genetic content is the whole fetal genome  (FIG. 2; pg. 4, col. 2, para. 2; Table 2).
Regarding claim 22, Kitzman et al. shows the haplotype block size (i.e. an enumeration window size) is 326 kilobases (pg. 2, col. 1, para. 3).
Regarding claim 27, Kitzman et al. shows the plasma sequencing is performed at a depth of 8x and the cell-free nucleic acid sample contains 10% fetal-derived DNA (i.e. greater than 5%) (pg. 2, col. 2, para. 3; Fig. 5).
Regarding claim 33, Kitzman et al. shows the sequencing of the maternal cell-free nucleic acid sample is whole genome sequencing (pg. 6, col. 1, para. 4 to col. 2, para. 1, e.g. primers compatible with whole-genome sequencing).
Regarding claim 34, Kitzman et al. shows the sequencing depth of the maternal plasma is 8x (pg. 2, col. 2, para. 3).

Kitzman et al. does not show the following limitations:
Regarding claim 16, Kitzman et al. does not show using neighboring fetal allele fractions in an enumeration window for determining fetal allele fractions for the transmitted and untransmitted paternal alleles. However Kitzman et al. suggests this limitation by showing that while paternal haplotypes could not be assessed due to the availability of only low-molecular weight DNA (pg. 3, col. 1, para. 2), the accuracy of determining the inheritance of paternal alleles of the paternal-only heterozygous sites and sites heterozygous in both parents could be improved by taking a haplotype-based approach if high molecular weight genomic DNA is available (pg. 3, col. 1, para. 1), as was used for determining the inheritance of the maternal alleles, discussed above. (pg. 2, col. 2, para. 2; pg. 3, col. 2, para. 1; FIG. 1B). 
Regarding claim 18, Kitzman et al. does not show the maternal or paternal haplotypes are greater than 0.05% of the total length of a chromosome. 
Regarding claim 35, Kitzman et al. does not show the enumeration window size is about 2 megabases. 
However, regarding claims 18 and 35, Kitzman et al. shows analyzing the accuracy of haplotype-based fetal inference based on haplotype block length (i.e. the size of the enumeration window)  (pg. 2, col. 2, para. 3), and shows that larger haplotype block sizes compensates for lower coverage plasma sequence data and that the accuracy of fetal genotype inference increases as haplotype block size increased (FIG. 5, pg. 5, col. 1, para. 1). Kitzman et al. further discloses inference of an inherited allele is robust to either sequencing depth of maternal plasma or to shorter haplotypes, but not both. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method shown by Kitzman et al. to have also used neighboring fetal allele fractions in an enumeration window for determining fetal allele fractions for the transmitted and untransmitted paternal alleles, as was done for the maternal alleles, as shown by Kitzman et al. (Fig. 1B; pg. 2, col. 2, para. 2). The motivation would have been to improve the accuracy in determining the inheritance of paternal alleles, as shown by Kitzman et al. (pg. 3, col. 1, para. 2). This modification would have had a reasonable expectation of success because Kitzman et al. already shows how to use neighboring fetal allele fractions in an enumeration window for determining fetal allele fractions of maternal alleles (pg. 2, col. 2, para. 2) and determining haplotype information from a DNA sample (pg. 7, col. 1, para. 3).
It would have been further prima facie obvious to have used maternal or paternal haplotypes greater than 0.05% of the total length of a chromosome (i.e. greater than 5 megabases) or of about 2 Mb through routine experimentation of haplotype block size within the prior art conditions of optimizing haplotype block size with sequencing depth to achieve a desired accuracy, as shown by Kitzman et al. (Fig. 1B; pg. 2, col. 2, para. 2). See MPEP 2144.05 II. A. Therefore, the invention is prima facie obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kitzman et al. as applied to claim 16 above, and further in view of Chen et al. (Haplotype-assisted accurate non-invasive fetal whole genome recovery through maternal plasma sequencing, 2013, Genome Medicine, 5(18), pg. 1-10; previously cited). This rejection is previously cited.
Regarding claim 24, Kitzman et al. shows the fetal genetic content is genotypes (pg.2, col. 1, para. 1; Table 2; Fig. 5; Table S3).
Regarding claim 24, Kitzman et al., as applied to claim 16 above, does not show the fetal genetic content is haplotypes. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Chen et al. 
Regarding claim 24, Chen et al. shows a method for non-invasive fetal whole genome recovery using maternal plasma sequencing (Abstract), which includes using a hidden markov model to recover fetal haplotypes in addition to the fetal genotypes based on parental (i.e. paternal and maternal) haplotype information (pg. 2, col. 1, para. 2; Figure 1). Chen et al. further shows that fetal haplotype information is important for complex disease screening and identifying fetal de-novo copy number variations (pg. 7, col. 2, para. 1 to pg. 8, col. 2, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method mad obvious by Kitzman et al., as applied to claim 16 above, to have predicted fetal haplotype information in addition to fetal genotype information, as shown by Chen et al (pg. 2, col. 1, para. 2; Figure 1). The motivation would have been to identify information important for complex disease screening and for identifying de novo copy number variations, as shown by Chen et al. (pg. 7, col. 2, para. 1 to pg. 8, col. 2, para. 1). This modification would have had a reasonable expectation of success because both Kitzman et al. and Chen et al. utilize parental haplotype information and maternal plasma sequencing information in a hidden markov model to predict the fetal genome. Therefore, the invention is prima facie obvious.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kitzman et al. as applied to claim 16 above, and further in view of Selvaraj et al. (Whole-genome haplotype reconstruction using proximity-ligation and shotgun sequencing, 2013, Nature Biotechnology, 31(12), pg. 1111-1118; cited in IDS received 11 Feb. 2020). This rejection is previously cited.
Regarding claim 25, Kitzman et al., as applied to claim 16 above, does not show the maternal or paternal haplotypes are obtained using HaploSeq. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Selvaraj et al. 
Regarding claim 25, Selvaraj et al. shows a method for whole-genome haplotype reconstruction called HaploSeq, which comprises proximity ligation and shotgun sequencing (Abstract), which includes generating long chromosome-spanning haplotypes (Table 1; pg. 1117, col.2 , para. 2), and further shows that other methods for haplotype phasing can only construct haplotypes ranging from several kilobases to about a megabase (pg. 1111, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method made obvious by Kitzman et al., as applied to claim 16 above, to have obtained the maternal or parental haplotypes using a method comprising proximity ligation and shotgun sequencing as shown by Selvaraj et al (Table 1, pg. 1117, col. 2, para. 2). The motivation would have been to increase the lengths of the obtained haplotypes to increase accuracy of fetal genotype inference accuracy, as shown by Kitzman et al. (Fig. 5; pg. 5, col. 1, para. 1). Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 08 July 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Kitzman discusses predicting a fetal allele (base) by analyzing each site individually using the corresponding maternal and paternal allele, and each site predicted is examined independently of other neighboring sites, while the claimed method specifically recites determining allele fractions of both transmitted and untransmitted maternal and paternal alleles from sequences of maternal cell-free nucleic acid using neighboring fetal allele fractions in an enumeration window (Applicant’s remarks at pg. 15, para. 2 to pg. 16, para. 1). Applicant further remarks that Kitzman does not discuss the process of enumeration and does not discuss chromosome-spanning haplotypes or chromosome spanning haplotypes in relation to enumeration, and thus the haplotype blocks in Kitzman are not enumeration windows as the bases in Kitzman’s haplotype blocks do not undergo the collective process of categorization by their allele-type, enumeration, and averaging together, and that averaging is not carried out in Kitzman to make a prediction of the fetal allele fraction of a given base (Applicant’s remarks at pg. 15, para. 2 to pg. 16, para. 1).
This argument is not persuasive. First, Kitzman et al. discloses determining the maternal-only heterozygous variants that were transmitted to the fetus (pg. 2, col. 1, para. 3). Kitzman et al. further discloses that this transmission was determined using experimentally determined maternal haplotype blocks (pg. 2, col. 1, para. 3; Fig. 1B); Kitzman discloses that there is substantial overlap of allele frequencies (i.e. allele fractions) when considering sites in isolation and shows taking averages of allele balances across the haplotype blocks provides much greater separation in allele frequency between untransmitted vs transmitted maternal alleles (Fig. 1B). Thus, Kitzman et al. does not predict a transmitted maternal allele by analyzing each site individually, and instead specifically shows that utilizing average allele frequencies across the haplotype block to determine the transmitted and untransmitted allele fractions performs better than analyzing individual sties (FIG. 1B). Kitzman et al. further discloses that this maternal transmission was predicted using neighboring maternal heterozygous sites in the same haplotype block (pg. 2, col. 2, para. 2), which shows that the averages were taken using alleles of the same allele type (i.e. maternal heterozygous). Therefore, Kitzman et al. shows taking averages of allele frequencies of the same allele type (e.g. maternal-only heterozygous sites) within the same window (e.g. haplotype block) to predict the allele frequency of maternal transmitted alleles (Fig. 1), as claimed. 

Applicant remarks that the other cited references do not cure the effects of Kitzman et al. (Applicant’s remarks at pg. 16, para. 1).
This argument is not persuasive because the other references are not used to show the claimed feature, and this feature is disclosed by Kitzman et al., as described above. 

Conclusion
No claims are allowed.
Claim 17 is free of the art. 
Claim 17 recites “The method of claim 16, further comprising post-HMM analysis, wherein the post-HMM analysis comprises I) correcting for micro-switches manifested from incorrect HMM predictions, wherein the correcting is conducted in each allele type independent of other allele types”. Kitzman et al. discloses a method for non-invasive whole genome sequencing of a fetus from a maternal plasma sample (Abstract) which includes inputting determined fetal allele fractions into a Hidden Markov Model (HMM) to determine fetal genetic content (pg. 7, col. 1, para. 4-5). However, Kitzman et al. does not disclose a post-HMM analysis that involves correcting for micro-switches manifested from incorrect HMM predictions for different allele types. It is noted that Applicant’s specification does not provide a sufficient disclosure of this limitation for the reasons discussed above in the rejection of the claim under 35 U.S.C. 112(a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631